Permis AMILCAR

AVENANT N°1

AU CONTRAT D'ASSOCIATION

ENTRE

L'ENTREPRISE TUNISIENNE

- D’ACTIVITES PETROLIERES

ET

BG TUNISIA, INC

AVENANT N° 1 AU CONTRAT D'ASSOCIATION
EN DATE DU 25 OCTOBRE 1988

ENTRE LES SOUSSIGNES:

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES, ci-après dénommée
"ETAP", établissement public à caractère industriel et commercial,
dont le siège est à Tunis, 27 bis Avenue Khéreddine Pacha, 1002
Tunis Belvédère, représentée par Monsieur Abdelwaheb KESRAOUI, son
Président Directeur Général.

_ D'UNE PART

ET:

BG TUNISIA, INC. ci-après dénommée "BGT", Société établie et régie
selon les lois de l'Etat du Texas, Etats Unis d'Amérique, dont le
siège social est à 1100 Louisiana Street, Houston 77002, Texas,
Etats Unis d'Amérique, élisant domicile à Tunis, 4 Place Virgile,
représentée aux présentes par Monsieur Jack V. BARNES son

Directeur Général.

D'AUTRE PART

ETAP et BGT sont désignées ci-après conjointement "Le Titulaire"
et individuellement "Les Co-Titulaires".

IL EST PREALABLEMENT EXPOSE CE QUI SUIT

E 2? et BGT sont Co-Titulaires du Pernis d'exploration et
d'exrioitation de substances minérales du deuxième groupe dénommé
MAMILCAR".

ETAP et Houston Oil and Minerals of Tunisia Inc. (H.0.M.T) ont
conclu, le 25 Octobre 1988 avec l'Etat Tunisien, une Convention et
un Cahier des Charges relatifs audit Permis et approuvée par la
loi n° 89-59 du 18 Mai 1989.

ETAP et H.0.M.T ont conclu le 25 Octobre 1988 un Centrat
d'Asscciation, approuvé par l'AUTORITE CONCEDANTE par lettre n° 97
en date du 25 Octchbre 1988.

Par Arrêté en date du 13 Décenbre 1988, paru au Journal Of‘iciel
de la Répurlique Tunisienne n°85 en date du 23 Décembre 1968,
ITE CONCEDANTE à oczroyé le Pernis AMILCAR à TAP et

ire du 27 Mars 19
135

89, H.0.M.T a avisé l'AUTORITE CONCELDANTE
snsiert de La tot La

é de ses actions à EGT.

ra]

Air 17 Sertrorbre 1000 paru au Tour-a1 Of
Le Titulaire, conformément aux dispositions de l'Article 9 du
Décret-Loi n° 85-9 du 14 Septembre 1985 tel que ratifié par la Loi
n° 85-93 du 22 Novembre 1985 et amendé par la Loi n° 87-9 du 6
Mars 1987, peut déposer un plan de développement du champ de gaz
de Miskar issu du Permis AMILCAR.

Dans le but de faciliter le développement du champ de Miskar, le
Titulaire, par lettre du 3 Décembre 1991, a demandé à l'AUTORITE
CONCEDANTE d'amender certaines dispositions de la Convention et du
Cahier des Charges relatifs au champ de Miskar.

CECI ETANT EXPOSE, IL À ETE ARRETE ET CONVENU CE QUI SUIT.

ARTICLE 1:
"Dans le Contrat d'Association, chaque fois que le nom Houston Oil

and Minerals of Tunisia Inc. (H.O.M.T) est utilisé, il sera
remplacé par BG Tunisia, Inc. (BGT).

ARTICLE 2:

Le troisième paragraphe du préambule du Contrat d'Association est
annulé et remplacé par ce qui suit:

" Pour le champ de Miskar, le pourcentage de participation
sera celui prévu à l'Article 3.1 ci-après".

Le reste est sans changement

.L'Article 1.13 du Contrat d'Association est annulé et remplacé par
ze qui suit:

“Dépenses Totales Cumulées: désigne la somme de toutes les
dérenses d'exploration et d'appréciation réalisées sur le Pernis
et de toutes les dépenses de dévelornement et d'exploitation de la
concession concernée, y compris les intérêts et les narges
Suprortées par chaque Co-Titulaire pour le financement du

développement de ladite concession, à l'exception des taxes et

Ss oupayés au titre de son exploitation par le Co-
Titülaire."

est annulé et rerplace

participation des Parties dans

PE in

Pour le champ de Miskar, le taux de participation est fixé comme
suit: à

— ETAP x pour cent
— BGT (100-x) pour cent

. où x représente le pourcentage d'intérêts notifié par
ETAP, jusqu'à un maximum de vingt pour cent (20%), conformément
aux dispositions du Contrat d'Association, de l'Avenant n°1 à la
Convention et du présent Avenant.

Le pourcentage de participation notifié par ETAP demeure fixe
pour toute la durée de validité de la Concession de Miskar, qui
sera instituée conformément à la Convention, à son Avenant n°1 et
au "Décret-Loi", tel que défini dans le préambule de ladite
Convention.

Dans le Permis et pour toute autre découverte, les pourcentages de
participation seront les suivants:

- de cinquante pour cent (50%) pour ETAP
- de cinquante pour cent (50%) pour BGT"

ARTICLE 5:

Le paragraphe 3.2 b) du Contrat d'Association est supprimé.

AR

Les dispositions des paragraphes 13.1, 13.2 et 13.3 du Contrat
d'Association, ne sont pas applicables à la Concession de Miskar.
Pour la Concession de Miskar, les nouveaux paragraphes 13.4, 13.5
e 11.6 suivants seront applicables:

"13.4: Dans les quatre vingt dix (90) jours qui suivent la date
de la renise par BGT à ETAP du plan de développement révisé de
Miskar, ETAP est tenue de notifier à BGT sa décision de participer
ou non au déveloprement et de préciser son pourcentage de
participation qui ne pourra en aucun Cas excéder vingt pour cent
(20%).

a. Dans le cas où ETAP décide de ne pas participer au
dévelcprenent et à l'exploitation de Miskar, EGT déposer: seule
une demande de Concession et not ra le développement de Miskar
conisrmément à la Csnventicn, au ier des Charges, à Avenant
n°1 à la Convention er au "Décret

Dans ce cas, EGT entreprendra les travaux de déveloprerent et

mise en producrion de Miskar,
isnande de Conces

cr de Miskar et notifiercntr le déveicres
conformément à la Convention, au Cahier des Charges, à l'Avenant

opérations de développement :et d'exploitation sera assuré par les
Parties au prorata de leur pourcentage de participation dans la
Concession de Miskar à partir de la date de dépôt de ladite
demande de concession.

13.5 a) Nonobstant les dispositions du paragraphe 13.4 a) ci-
dessus, ETAP pourra participer dans la Concession de Miskar en
notifiant sa décision par écrit à BGT, préalablement à la date du
premier anniversaire de la production du premier gaz commercial à
partir de Miskar, moyennant l'acquisition par elle auprès de BGT
de sa quote-part, telle que déterminée comme indiqué à l'Article 3
ci-dessus, des immobilisations de développement réalisées par BGT
et imputables à la Concession de Miskar et non encore amorties, à
partir de la date de dépôt de la demande de Concession, à leur
coÿ*+ réel plus les intérêts calculés sur la base du taux annuel du
Lo. .on Interbank Offered Rate (LIBOR) majoré de deux points et
demi, à compter de la date de paiement effectif par BGT des coûts
de ces immobilisations jusqu'à leur remboursement.

La quote-part d'ETAP des dépenses de développement imputables
à la Concession de Miskar est calculé comme suit:

MR= RI-GT x PP x CT
RI

où
MR est le montant renboursable

RI est la quantité en Kcal des réserves initiales à
produire par le développement du champ de Miskar

GT est la quantité de gaz commercial en Kcal qui a
été produite, traitée et vendue à la STEG

PP est le pourcentage de participation notifié par
ETAP

CT représente les coûts totaux supportés par BGT
pour le développement du champ de Miskar, de la
date de dépôt de la demande de concession jusqu'à
la notification par ETAP de sa participation dans
Miskar.

Les sommes à régler à BGT à ce titre sont payées en Dollars ($)
lors de l'échéance, taille qu'indiqué ci-dessous.

kb) Dans le cas d'une participati tardive de Ll'ETAP dans la
Csncession de Miskar, taille qu'insiquée à l'Article 11.5 a) ci-
dessus, BGT établira et adressers à T3P une facteur
CSrernant sa quote-part des dérenses de déveloprement du ci
$ depuis la date de dépôt de demande de concession ju
.de ladite parti i ve. Le remboursement par ETAP
sctué selcn les con ’antes:

- quatre vinet dix pour cent (90%) du montant de
facture globale sera paye dans les soixante (60) jours qui suivent
13 récention mar FTID da Iaiita factuorne TT

Cr

AE 4 IT

ne

dt dd ut du

- le reliquat, soit dix pour cent (10%), sera payé dans les
soixante (60) jours suivant la fin de la mission d'audit desdites
dépenses de développement et après leur ajustement éventuel.

11 est entendu qu'ETAP devra effectuer ladite mission d'audit dans
un délai n'excédant pas six mois suivant la date de réception de

ladite facture globale.

c) Il est entendu qu'ETAP commencera à bénéficier de sa part, dans
la production provenant de Miskar, à partir de la date de sa
notification de participer.

13.6 Dans le cas où ETAP décide de ne pas participer au
développement et à la production de Miskar conformément aux
dispositions du paragraphe 13.4 a) ci-dessus, de même qu'en cas de
participation tardive d'ETAP, conformément aux dispositions du
paragraphe 13.5 a) ci-dessus, BGT ne sera pas tenue de former avec
ETAP une société mixte pour Miskar, conformément aux dispositions
de l'Article 4.3 a) ci-dessus."

ARTICLE 7:

L'Article 14.3 du Contrat d'Association est suppriné.

ARTICLE 8:

Les dispositions du Contrat d'Associaticon, non contraires aux
présentes, sent intégralement maintenues.

ARTICLE 9:

Le présent Avenant, conformément à l'Article 29 du Contrat

d'Association, sera sounis à l'AUTORITE CONCEDANTE pour
approbation. tt pr

ARTICLE 10:

Le présent Avenant, conformément aux dispositions de l'Article 14
de la Convention, est exonéré des droits de timbre. Il sera
enregistré sous le régime du droit fixe aux frais de BGT.

is nes
Fait à Tunis le Li 2...
‘ en cinq (5) exemplaires originaux

Pour L'ENTREPRISE TUNISIENNE Pour BG TUNISIA, INC.
D'ACTIVITES PETROLIERES A re
Î J
n
1 ES
AbGelwaheb KESRAOUI Jack V BARNES eu

Président Directeur Général Directeur Général ‘
